Case 1:20-cv-00472-LJV Document1 Filed 04/21/20 Page 1 of 11

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DEBORAH LAUFER, Individually,
Plaintiff(s},

V. . Case No.

SHRI LAXMI CORP., |
Defendant.

COMPLAINT
(injunctive Relief And Damages Demanded)

Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other
individuals similarly situated, (sometimes referred to as Plaintiff’), hereby sues the Defendant,
SHRI LAXMI CORP. (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s
fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C,
§ 12181 et seg. (“ADA”), and damages pursuant to the New York State Human Rights Law, NYS
Exec. Law Section 296(2\(a) ("NYSHRL").

1. Plaintiff is a resident of Pasco County, Florida, is sui juris, and qualifies as an
individual with disabilities as defined by the ADA. Plaintiff is unable to engage in
the major life activity of walking more than a few steps without assistive devices.
Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support
and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the
wrist to operate. Plaintiff is also vision impaired. When ambulating beyond the
comfort of her own home, Plaintiff must primarily rely on a wheelchair, Plaintiff

requires accessible handicap parking spaces located closest to the entrances of a
NM

Case 1:20-cv-00472-LJV Document 1 Filed 04/21/20 Page 2 of 11

facility. The handicap and access aisles must be of sufficient width so that she can
embark and disembark from a ramp into her vehicle. Routes connecting the handicap
spaces and all features, goods and services of a facility must be level, properly
sloped, sufficiently wide and without cracks, holes or other hazards that can pose a
danger of tipping, catching wheels or falling. These areas must be free of obstructions
or unsecured carpeting that make passage either more difficult or impossible.
Amenities must be sufficiently lowered so that Plaintiff can reach them. She has
difficulty operating door knobs, sink faucets, or other operating mechanisms that
tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have
unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must
be at the proper height so that she can put her legs underneath to wash her hands. She
requires grab bars both behind and beside a commode so that she can safely transfer
and she has difficulty reaching the flush control if it is on the wrong side. She has
difficulty getting through doorways if they lack the proper clearance.

Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their websites are in
compliance with the ADA.

Defendant owns and/or operates a place of public accommodation as defined by the
ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. The

place of public accommodation that the Defendant owns is a place of lodging known

bo
Case 1:20-cv-00472-LJV Document1 Filed 04/21/20 Page 3 of 11

as Econo Lodge Cuba and is located at 1 North Branch Road, Cuba, New York
14727 in the County of Allegany (hereinafter "Property").
Venue is properly located in the Western District of New York because the
Defendant's hotel is located in this district.
Pursuant to 28 U.S.C. § 13351 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title
Hl of the Americans with Disabilities Act, 42 U.S.C. § 12181 et sea. See also 28
US.C. § 2201 and § 2202.

Count 1 - Violation Of The ADA
Plaintiff realleges paragraphs 1-5 as if set forth fully hereunder.
As the owner of the subject place of lodging, Defendant is required to comply with
the ADA. As such, Defendant is required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set
forth in the regulations promulgated by the Department Of Justice. Said regulations
are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act
Architectural Guidelines (“ADAAGs"), and the 2010 ADA Standards, incorporated
by reference into the ADA. These regulations impose requirements pertaining to
places of public accommodation, including places of lodging, to ensure that they are
accessible to disabled individuals,
More specifically, 28 C.F.R. Section 36.302(e)(1}) imposes the following

requirement:

tad
10.

11,

Case 1:20-cv-00472-LJV Document1 Filed 04/21/20 Page 4 of 11

Reservations made by places of lodging. A public accommodation that owns,
leases (or leases to), or operates a place of lodging shall, with respect to reservations
made by any means, including by telephone, in-person, or through a third party -
(1) Modify its policies, practices, or procedures to ensure that individuals with
disabilities can make reservations for accessible guest rooms during the same
hours and in the sare manner as individuals who do not need accessible
rooms;
(il) Identify and describe accessible features in the hotels and guest rooms
offered through its reservations service in enough detail to reasonably permit
individuals with disabilities to assess independently whether a given hotel or
guest room meets his or her accessibility needs;
Gil} Ensure that accessible guest rooms are held for use by individuals with
disabilities until all other guest rooms of that type have been rented and the
accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of guest
rooms and ensure that the guest rooms requested are blocked and removed
from all reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of whether
a specific room is held in response to reservations made by others.

These regulations became effective March 15, 2012.

Defendant, either itself or by and through a third party, implemented, operates,
controls and or maintains an online reservations system (hereinafter "ORS") for the
Property. The purpose of this ORS is so that members of the public may reserve guest
accommodations and review information pertaining to the goods, services, features,
facilities, benefits, advantages, and accommodations of the Property. As such, the
ORS is subject to the requirements of 28 C.F.R. Section 36.302(e).

Prior to the commencement of this lawsuit, Plaintiff visited the ORS for the purpose
of reviewing and assessing the accessible features at the Property and ascertain
whether it meets the requirements of 28 C.F.R. Section 36.302(e) and her

accessibility needs, However, Plaintiff was unable to do so because Defendant failed
Case 1:20-cv-00472-LJV Document1 Filed 04/21/20 Page 5 of 11

to comply with the requirements set forth in 28 C_F.R. Section 36.302(e}, Asa result,

Plaintiff was deprived the same goods, services, features, facilities, benefits,

advantages, and accommodations of the Property available to the general public.

Specifically,

a.

with respect to the website located at www.expedia.com, it did not comply
because it failed to identify accessible rooms, did not allow for booking of
accessible rooms and provided insufficient information as to whether the
rooms or features at the hotel are accessibic. Hotel amenities, room types and
amenities are all listed in detail. No information was given about
accessibility in the hotel other than the statements "Wheelchair-accessible
parking” and "in-room accessibility";

with respect to the website located at www.hotels.com, it did not comply
because it failed to identify accessible rooms, did not allow for booking of
accessible rooms and provided insufficient information as to whether the
rooms or features at the hotel are accessible. Hotel amenities, room types and
amenitics are all listed in detail. No information was given about
accessibility in the hotel other than the statements "Wheelchair-accessible
parking" and "in-room accessibility";

with respect to the website located at www.orbitz.com, it did not comply
because it failed to identify accessible rooms, did not allow for booking of
accessible rooms and provided insufficient information as to whether the

rooms or features at the hotel are accessible. Hotel amenities, room types and
12.

14,

Case 1:20-cv-00472-LJV Document1 Filed 04/21/20 Page 6 of 11

amenities are all listed in detail. No information was given about
accessibility in the hotel other than the statements "Wheelchair-accessible
path of travel," “Wheel-chair-accessible parking" and "in-room accessibility";
and
d. with respect to the website located at www.agoda.com, it did not comply
because it failed to identify accessible rooms, did not allow for booking of
accessible rooms and provided insufficient information as to whether the
rooms or features at the hotel are accessible. Hotel amenities, room types
and amenities are all listed in detail. No information was given about
accessibility in the hotel other than the statement "In-room accessibility,"
Tn the near future, Plaintiff intends to revisit Defendant's ORS in order to test it for
compliance with 28 C.FLR. Section 36.302(e) and/or to utilize the system to reserve
a guest room and otherwise avail herself of the goods, services, features, facilities,
benefits, advantages, and accommodations of the Property.
Plaintiffis continuously aware that the subject ORS remains non-compliant and that
it would be a futile gesture to revisit it as long as those violations exist unless she is
willing to suffer additional! discrimination.
The violations present at Defendant's ORS infringe Plaintiff's right to travel free of
discrimination and deprive her of the information required to make meaningful
choices for travel. Plaintiff has suffered, and continues to suffer, frustration and
humiliation as the result of the discriminatory conditions present at Defendant's ORS.

By continuing to operate the ORS with discriminatory conditions, Defendant
16,

Case 1:20-cv-00472-LJV Document 1 Filed 04/21/20 Page 7 of 11

contributes to Plaintiff's sense of isolation and segregation and deprives Plaintiff the
full and equal enjoyment of the goods, services, facilities, privileges and/or
accommodations available to the general public. By encountering the discriminatory
conditions at Defendant's ORS, and knowing that it would be a futile gesture to
return to the ORS unless she is willing to endure additional discrimination, Plaintiff
is deprived of the same advantages, privileges, goods, services and benefits readily
available to the general public. By maintaining a ORS with violations, Defendant
deprives Plaintiff the equality of opportunity offered to the general public.
Defendant's online reservations system serves as a gateway to its hotel. Because this
online reservations system discriminates against Plaintiff, it is thereby more difficult
to book a room at the hotel or make an informed decision as to whether the facilities
at the hotel are accessible,

Plaintiff has suffered and will continue to suffer direct and indirect injury as a result
ofthe Defendant’s discrimination until the Defendant is compelled to modify its ORS
to comply with the requirements of the ADA and to continually monitor and ensure
that the subject ORS remains in compliance.

Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to these ORS.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to

discrimination in violation of the ADA by the Defendant.
17,

18.

19,

20.

Case 1:20-cv-00472-LJV Document1 Filed 04/21/20 Page 8 of 11

The Defendant has discriminated against the Plaintiff by denying her access to, and
full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the subject website.

The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the ADA
as requested herein.

Defendant has discriminated against the Plaintiff by denving her access to full and
equai enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et seg. and 28 CFR 36.302(e). Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary aids and
services,

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

and 28 CFR 36.505,
21,

22,

23.

24,

25,

Case 1:20-cv-00472-LJV Document1 Filed 04/21/20 Page 9 of 11

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendant to alter the subject
ORS to make them readily accessible and useable to the Plaintiff and all other
persons with disabilities as defined by the ADA and 28 C.F.R. Section 36.302(e); or
by closing the ORS until such time as the Defendant cures its violations of the ADA.
Count [ - Damages Pursuant to NYSHRL
Plaintiff realleges paragraphs 1-11 as if set forth fully hereunder.
The NYSHRL provides:

(a) It shall be an unlawful discriminatory practice for any person, being the
owner, lessee, proprietor, manager, superintendent, agent, or employee of any
place of public accommodation... because of the... disability ... of any person,
directly or indirectly, to refuse, withhold from or deny to such person any of
the accommodations, advantages, facilities or privileges thereof ... to the
effect that any of the accommodations, advantages, facilities and privileges
of any such place shall be refused, withheld from or denied to any person on
account of ... disability...
NYS Exec. Law Section 296(2){a).

Under NYS Exec. Law Section 296(2)(c), discrimination includes:

(1) a refusal to make reasonable modifications in policies, practices, or
procedures, when such modifications are necessary to afford facilities,
privileges, advantages or accommodations to individuals with disabilities,
unless such person can demonstrate that making such modifications would
fundamentally alter the nature of such facilities, privileges, advantages or
accommodations;

(11) a refusal to take such steps as may be necessary to ensure that no
individual with a disability is excluded or denied services because of the
absence of auxiliary aids and services, unless such person can demonstrate
that taking such steps would fundamentally alter the nature of the facility,
privilege, advantage or accommodation being offered or would result in an
undue burden]. ]

Defendant's property is a place of public accommodation as defined by the NYSHRL.

wo
Case 1:20-cv-00472-LJV Document1 Filed 04/21/20 Page 10 of 11

26. Defendant has violated the NYSHRL.

27, As a result of Defendant's violation of the NYSHRL, Plaintiff suffered frustration,
humilation, embarrassment, segregation, exclusion, loss of the equality of
opportunity, and has otherwise been damaged.

28. Pursuant to NYS Exec. Law Section 297(9), Plaintiff is entitled to damages.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and the NYSHRL.

b. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

c. Injunctive relief against the Defendant including an order to revise its ORS to comply
with 28 C.F.R. Section 36.302(¢) and to implement a policy to monitor and maintain

the ORS to ensure that it remains in compliance with said requirement.

d. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
e. An award of damages in the amount of $1,000.00 or in such amounts as the Court

deems just and proper.
f. Such other relief as the Court deems just and proper, and/or is allowable under

Title 0 of the Americans with Disabilities Act.
Case 1:20-cv-00472-LJV Document 1 Filed 04/21/20 Page 11 of 11

Dated: Willamsville, New York
April 21, 2020 ff a
Respectfully’ Submitted, . a

2
ro
ra

 

Jonathan E. Staehr, Esq.
Of Counsel Thomas B. Bacon, P.A,
386 Harris Hill Road, Ste. 18
Williamsville, New York 14221

f Phone No. (716} 631.7250

{ Fax No. (716) 929.3333

“ jstaehr@roadrumner.com
